Citation Nr: 1133401	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  09-25 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, claimed as tarsal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from February 2002 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral tarsal tunnel syndrome.

In February 2011, the Veteran testified that he began to have symptoms of constant pain, tingling, and numbness in his feet and weakness in his ankles during boot camp which occurred when he was on his feet.  The Veteran also testified that the symptoms continued to exist up until March 2007.  The Veteran testified that he went to a doctor after he had a car accident and complained that his legs were falling asleep; so an EMG was conducted, and tarsal tunnel was diagnosed.  The Veteran also testified that he saw a family physician, Dr. Steinberg, who administered shots in between the toes and said that to relieve tarsal tunnel, they could do surgery but that would be the only thing that he had to offer.    

The Board notes that there is a difference of opinion among the medical professionals with respect to the diagnosis of the Veteran's bilateral foot condition.   Dr. Clunn noted that EMG dated March 5, 2007 showed bilateral tarsal tunnel syndrome, right tibial nerve amplitude poor (could be due to tarsal tunnel syndrome) and no evidence of lumbar radiculopathy.  

Dr. Steinberg, DPM (Doctor of Podiatric Medicine), FACFAS (Fellowship of American College of Foot and Ankle Surgeons) in August 2008 noted that the Veteran presented with pain of bilateral feet and stated that he had been having pain of both feet for approximately one year, right slightly worse than the left.  The Veteran described pain of the entire foot starting in the heel and radiating through both the plantar and dorsal aspect of the foot out to the metatarsal head regions.  Dr. Steinberg noted that the Veteran had had previous evaluation by Dr. Clunn and an EMG from March 5, 2007 which "per Dr. Clunn's report could be due to tarsal tunnel syndrome."  Dr. Steinberg noted that the Veteran had significant past medical history of back injury to the lumbar spine in 2005 and motor vehicle accident in 2006, that x-ray evaluation of the right foot three views, AP oblique and lateral views were negative for any fracture or dislocation.  On physical examination, there was a sensation of pulling on dorsiflexion of the foot; there was negative Tinel's sign to the medial compartment intact vibratory and protective threshold sharp/dull discrimination intact.  Dr. Steinberg noted that the findings appeared consistent with primary diagnosis of plantar fasciitis with intermetatarsal neuroma secondary to antalgic gait and that these symptoms may in fact lead to the questionable findings and EMG of tarsal tunnel.  Dr. Steinberg then noted that the Veteran would need to be considered for injection therapy for tarsal tunnel, plantar fasciitis, and neuroma.  

The Veteran underwent VA examination in April 2009 at which time the Veteran reported having pain in both feet which was maximal on top of the foot and around the ankles.  The Veteran reported that the symptoms were present all the time and worse with standing and walking.  The Veteran described an aching pain and that if something touched the top of the foot, it was more unpleasant.  After physical examination of the Veteran, the examiner, a VA neurologist, diagnosed left and right tarsal tunnel syndrome and sensory polyneuropathy of both lower extremities.  The examiner provided his opinion that the Veteran left tarsal tunnel syndrome and right tarsal tunnel syndrome and sensory polyneuropathy of the lower extremities were not caused by or the result of symptoms during the Veteran's military service.  The neurologist noted that there was no evidence of a neuropathic process or neuropathy-like symptoms during military service and that the left ankle pain and swelling in service was unrelated to what was seen on examination.

It is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

In order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that an additional medical opinion by a VA podiatrist in conjunction with the review of the entire record and examination of the Veteran is warranted to indicate whether or not the Veteran's current bilateral foot disorder is related to service or to service-connected disability.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) should be undertaken, including, but not limited to, informing the Veteran of the information and evidence not of record (1) that is necessary to substantiate the claim on a secondary service connection basis; (2) that VA will seek to obtain; and (3) that the claimant is expected to provide.  In addition, the Veteran should be informed of how VA determines disability ratings and effective dates.  The Veteran should be specifically requested to indicate if he has received any VA or non-VA medical treatment for his feet that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

 2.  The Veteran should be afforded the appropriate VA examination by a podiatrist to determine the etiology of the Veteran's current bilateral foot disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify all current, chronic foot disorders and provide an opinion as to whether it is at least as likely as not that such disorder(s) are related to the symptoms documented, including as reported by the veteran, during the Veteran's active duty service or are proximately due to or been chronically by service-connected chronic lumbar sprain.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



